Citation Nr: 1335549	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for right ear hearing loss, for accrued benefits purposes.

2. Entitlement to service connection for left ear hearing loss, for accrued benefits purposes.

3. Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected foot and lumbar spine disabilities, for accrued benefits purposes.

4. Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1980.  He died in March 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In February 2009, the claim for entitlement to service connection for the cause of the Veteran's death was remanded by the Board for additional evidentiary consideration.  In June 2011, the issues of entitlement to service connection for hearing loss and a bilateral knee disorder (both for accrued benefits purposes) were also remanded.  The RO subsequently denied the claims in a September 2011 Supplemental Statement of the Case (SSOC).  

In February 2012, the Board issued a decision that denied all the issues currently listed in this appeal and entitlement to service connection for vertigo, for accrued benefits purposes.  In December 2012, the parties submitted a Joint Motion for Partial Remand to the United States Court of Appeals for Veterans Claims (Court), requesting that all of the issues decided by the Board in February 2012 be vacated, with the exception of the denial of entitlement to service connection for vertigo, for accrued benefits purposes.  The Court granted this motion in January 2013, remanding these issues back to the Board for further development.  As the appellant is not appealing the denial of service connection for Meniere's disease, for accrued benefits purposes, the Board finds that the issue of service connection for tinnitus, for accrued benefits purposes, is not at issue.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.  

The issues of entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected foot and lumbar spine disabilities, for accrued benefits purposes; and service connection for the cause of the Veteran's death, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1. The appellant's claim for accrued benefits was timely filed within one year of the Veteran's death in March 2006.

2. The probative evidence of record demonstrates that right ear hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss of the right ear was not exhibited within the first post service year. 

3. The evidence of record, when viewed in its totality, is in relative equipoise as to whether the Veteran's claimed left ear hearing loss is related to his active military service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for right ear hearing loss, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2012).

2. The criteria for entitlement to service connection for left ear hearing loss, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the appellant from the RO (to include letters in May 2006 and July 2011) specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the claimant and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the appellant about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the appellant about the information and evidence VA would seek to provide; and (3) informing the appellant about the information and evidence she was expected to provide. 

The Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of this information in a March 2006 letter, as well as the July 2011 letter, mentioned above. 

VA has made reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consist of the Veteran's service treatment records, service personnel records, private post-service treatment records, and statements from the appellant and her representative.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant 

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Merits of the Claims

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998). 

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000(a),(d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death."  38 U.S.C.A. § 5121(c).  In the instant case, the appellant filed a claim for accrued benefits in April 2006, within one year of the Veteran's death in March 2006.  Therefore, her claim was timely filed and the issues developed for appellate review must be decided based upon the evidence in the VA's possession on or before the date of the veteran's death.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2012).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89  (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons that follow, the Board finds that entitlement to service connection for left ear hearing loss for purposes of accrued benefits is granted.  However, the claim for entitlement to service connection for right ear hearing loss for purposes for accrued benefits is denied.

Review of the service treatment records shows that the Veteran underwent many audiograms during service.  Decreased hearing acuity in the left ear is noted which meets the criteria for hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2012).  Specifically, for example, there are at least two instances when auditory thresholds of 40 decibels or greater at 4000 Hertz were noted in the left ear.  (See audiometric tests in October 1970 and in October 1971.)   

According to a November 1967 remote duty physical examination report, the examiner noted a moderately severe loss of auditory acuity at the 4000 and 6000 ranges on the left. 

In addition, the Report of Medical Examination, dated March 1980, for the purposes of retirement reflects that a clinical evaluation determined the Veteran's ears, in general, were normal.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
5
5
10
20
30

Post service records (added to the record after the Veteran's death) reflect that the Veteran reported in-service acoustic trauma.  As such, these records were not within the VA's possession at the time of the Veteran's death and, thus, cannot be considered.

There is, however, a February 2006 statement from the Veteran's private physician, Dr. R. J. S., which reported that the Veteran had hearing impairment that "sounds as though it started back in the service."  Actual audiometric testing results were not provided.  Moreover, there are no post service audiometric tests available for review to confirm whether the Veteran had a diagnosis of sensorineural hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Therefore, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) do not apply in this case.

To the extent that there is a correlation between in-service acoustic trauma and report by the private physician of service-related hearing loss, the Board notes that this still is not akin to a positive medical nexus opinion on the subject as it is clearly a transcription of the lay history provided to the examiner by the Veteran, and not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Therefore, regarding the right ear, based on the record above, post service audiometric sensorineural hearing loss was not indicated within one year of separation or hearing loss in the medical records in the claims file at the time of the Veteran's death.  As the Veteran did not meet the criteria for hearing loss for VA purposes at the time of his death, entitlement to accrued benefits for hearing loss is denied.  Moreover, no probative medical link between hearing loss and possible post service hearing loss is indicated.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for entitlement to service connection for right ear hearing loss, for purposes of accrued benefits, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Regarding the left ear, the Board cannot ignore the in-service treatment records indicating repeated left ear hearing loss.  Therefore, given the evidence of in-service symptomatology, despite the lack of a clear disability at the time of the Veteran's death, the Board will resolve reasonable doubt in the appellant's favor, and grant the claim of entitlement to service connection for left ear hearing loss, for purposes of accrued benefits.  38 U.S.C.A. § 5107(b)


ORDER

Entitlement to service connection for right ear hearing loss, for accrued benefits purposes, is denied.

Entitlement to service connection for left ear hearing loss, for accrued benefits purposes, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the appellant is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

Regarding the issue of entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected foot and lumbar spine disabilities, for accrued benefits purposes, the July 2012 Joint Motion for Partial Remand points out that the Board did not address the Court's concerns about whether the records from Amarillo Air Force Base Hospital were requested.  

Upon the Board's review of the claims file, it does not appear a request of these records were made.  As such, records from the Amarillo Air Force Base Hospital should be requested and, once obtained, associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, a discussion of the significance of the inservice positive Bench sign with respect to the right knee is necessary.

Regarding the issue of entitlement to service connection for the cause of the Veteran's death, the Board finds a remand is necessary for additional development.  

According to the death certificate, the immediate cause of death was metastatic lung cancer.  The appellant contends that the Veteran's death resulted from his exposure to ionizing radiation during service.  In the alternative, she contends that the Veteran's lung cancer was incurred as a result of his exposure to Agent Orange or petrochemicals.

Addressing the appellant's contention that the Veteran's lung cancer resulted from his exposure to petrochemicals, the Board notes Dr. R. J. S.'s May 2011 statement wherein he reported that the Veteran fueled planes for several years when on active service exposing him to petrochemicals.  Dr. R. J. S. stated that aviation reports show that those who worked in and around planes had a higher rate of cancer due to such exposure.  He stated that the Veteran's lung cancer was possibly "multi-factorial" and that each etiology argument might come into play.  However, the Board found that the doctor's statement was vague regarding a nexus between alleged petrochemical exposure and the diagnosis many years later of terminal lung cancer.  

The Board notes that the Veteran's DD Form 214 lists his Air Force Specialty Codes (AFSCs) as 32470 and 6317C which are precision measuring equipment technician and fuel supply.

Therefore, an opinion regarding whether the Veteran's metastatic lung cancer was incurred during service, or is related to some incident of his service, specifically, exposure to petrochemical fuels in the performance of his duties as a fuel supplier, is required by a VA examiner with the appropriate expertise.

Addressing the appellant's contention that the Veteran's lung cancer resulted from his exposure to ionizing radiation, his death certificate verifies that his cause of death was metastatic lung cancer, which is listed as a radiogenic disease under 38 C.F.R. § 3.311 (2012).  That regulation provides that in all cases in which it is established that a radiogenic disease first became manifest after service, and the disease is not subject to the presumptive periods provided in 38 C.F.R. §§ 3.307 and 3.309, an assessment will be made as to the radiation dose or doses. 38 C.F.R. § 3.311(a) (2012).  If exposure is confirmed, the claim will be referred to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.111(b)(1)(iii) (2012) for further disposition. 

The record contains a May 2011 statement by the Veteran's private physician, Dr. R. J. S., in which he opined that the Veteran's lung cancer could have been caused by exposure to radiation from plutonium (as a result of failed launches which contaminated Johnston Island in the years prior to when the Veteran was stationed there.)  It is acknowledged by the Board that VA reports in the record show that the atoll became contaminated with plutonium through two aborted missile launches during high altitude nuclear weapons testing in 1962.  The claimant was informed of this fact in the February 2009 remand.

The appellant contends in the Post Court Remand Brief that a Memorandum from the Department of the Air Force, dated January 2011, referred to in the September 2011 Supplemental Statement of the Case, and the February 2012 Board decision is absent from the claims file.  

For historical purposes, the Board stated that the office had queried the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry (MRER) for the Veteran and found no external or internal radiation exposure data for the Veteran.  It was noted that the MRER is the single repository for occupational radiation exposure monitoring for all Air Force personnel.  It was also noted that the organization sent an inquiry to the Department of Energy (DOE) in Nevada requesting information they might have regarding the Veteran's radiation exposure history.  It was noted that the DOE reviewed their dosimetry records and did not find any information on the Veteran.  (See the September 2011 SSOC). 

The Board finds that this Memorandum is indeed absent from the record.  The Board further notes that it is also absent from the Virtual VA electronic records system.  Therefore, all efforts to locate this Memorandum and associate it into the claims file must be made. 

Additionally, the appellant's representative also referred to a report relied on by Atomic Veteran, Robert L. Campbell, who, in 1991 testified before Congress to include personnel assigned to Johnston Island from June 30, 1946 to August 31, 1980.  This report "Radiological Survey - Johnston Atoll," dated April to August 1980, and produced by Egerton, Germhausen and Grier Measurements Group (DNA-8114), Remote Sensing Laboratory, U.S. Department of Energy, supported the appellant's contention that the Veteran was exposed to ionizing radiation while stationed on Johnston Island.  The appellant's representative noted that this report may be obtained for a fee.  The Board finds that, to the extent possible, the RO must attempt to obtain this report.

Finally, in July 2013, the Board received additional evidence from the appellant's representative in support of her claims.  Along with this evidence, the appellant's representative submitted a 90-day response form in which it was requested that the case be returned to the Agency of Original Jurisdiction (AOJ) for review of this newly submitted evidence.  Under these circumstances, a remand for initial consideration of this evidence by the AOJ (in this case, the RO) and for preparation of an SSOC reflecting such consideration is required.  See 38 C.F.R. §§ 19.31, 19.37 (2012). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Amarillo Air Force Base Hospital and obtain and associate with the claims file all outstanding records pertaining to the Veteran's treatment.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

2. The January 2011 Memorandum from the Department of the Air Force, dated January 2011, should be located and associated with the claims file.  

The RO should contact the appellant to determine if she has a copy of this Memorandum and if so, request that she submit a copy for the record. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  All efforts made to locate the missing records must be documented.

3. To the extent possible, the RO should attempt to obtain "Radiological Survey - Johnston Atoll," dated April to August 1980, and produced by Egerton, Germhausen and Grier Measurements Group (DNA-8114), Remote Sensing Laboratory, U.S. Department of Energy.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the appellant.  The notice must contain the identity of the records the VA was unable to obtain, an explanation of the efforts the VA made to obtain the records, a description of any further action the VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence. The RO should also inform the appellant that she can also provide alternative forms of evidence.

4. After the completion of the above, send the claims file for review by an appropriately qualified physician for an opinion on the issues of service connection for a bilateral knee disorder, to include as secondary to service-connected foot and lumbar spine disabilities, for accrued benefits purposes, and service connection for the cause of the Veteran's death.  Following a thorough review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that:    A.) the Veteran had a bilateral knee disorder of service onset or proximately due to, the result of or aggravated by service-connected foot or lumbar spine disabilities, and B.) the Veteran's metastatic lung cancer was incurred during active duty service; or, if it was not incurred in service, whether it is related to some incident of active duty service, such as the Veteran's exposure to petrochemical exposure while working as a fuel supplier; ionizing radiation exposure; and/or exposure to herbicides/Agent Orange. 

The entire claims file must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

Furthermore, a complete rationale, including a discussion of the Veteran's documented medical history (private and VA) and lay assertions, should be given for all opinions and conclusions expressed.  The examiner must review and discuss the Veteran's complete medical history and provide a complete rationale in support of his/her opinion.  The examiner should discuss and define the positive Bench sign noted in a November 1967 remote duty physical examination report.  The May 2011 statement by the Veteran's private physician, Dr. R. J. S., must also be addressed and reconciled with the examiner's opinion(s), to the extent possible.

If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report.

5. The appellant's claims should be readjudicated based on the entirety of the evidence of record.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


